[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 06-10614                ELEVENTH CIRCUIT
                                                             AUGUST 8, 2006
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                  D.C. Docket No. 04-00381-CV-OC-10-GRJ

GUSTAV KLOSZEWSKI,

                                                      Plaintiff-Appellant,

                                    versus

U.S. DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS,
J.M. KILLIAN, individually and as Administrative
Warden of FCC Coleman, et al.,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (August 8, 2006)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:
      Gustav Kloszewski (“Kloszewski”) appeals the district court’s grant of the

Appellees’ motion for summary judgment on his claims under the Federal Tort

Claims Act, 28 U.S.C. § 2671 et seq. (the “FTCA”) and Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999 (1971).

Kloszewski’s claims stem from a recalculation of his sentence for drug trafficking

concurrent with the recalculation of his sentence for violating his parole.

      We have considered the briefs, and relevant parts of the record, and find no

reversible error.

      AFFIRMED.




                                          2